                                                                                                                             11111



                               Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 1 of 12 PageID: 1
    .JS 44 (Rev. 02/19)
                                                                                               CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF /JflS FOR.II)

    I. (a) PLAINTIFFS
                                                                                                                                              DEFEN,DANTs('.                    J Pres(c\e_!,~ Kobett: 1'lloritS
                /<J1UA0/\C                                                                                                                        'U(l~\fe,~,+~J 1¥\Clon iowf\Shif/ PA                                                                     -
        (b) County of Residence offirst Listed Plaintiff
                                                                                                                                          (1--)county  J 4c~ >Ae
                                                                                                                                                 Ms,of Residence     I Y n f.'uiSC. ~~o<-1>i·r. -fA-o{,fi 6-
                                                                                                                                                                 of fifl;'t Listed Dctclictint
                                           (EXCEPT IN U.S. PLAINTIFF CASES!                                                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                             NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                           THE TRACT OF LAND INVOLVED.


        (C)   Attorneys (Firm Name, Address, and Telephone Numher)                                                                            Attorneys (lfK11ow11)
                                                                                                                                                                                                                                       c:::
                                                                                                                                                                                                                                       ()J,..-
                                                                                                                                                                                                                                        -··i· .. -



    II. BASIS OF JURISDICTION (Placean                                     "X"inOneBoxOnlv)                              Ill. CITIZENSHIP OF PRINCIPAL PARTIES (P17iT:: a11                                                        "ii:: wi'On~ Bent,,,. Ptai1111tr
                                                                                                                                        /For Dii·cl'.l·it_i· Cases Onli-)                                                h,~,;) 011c p.,,;J}i,,p~fe11da11t/
    D I     U.S. Government                      )(, 3     Federal Question                                                                                              PTF         DEF                             E"          :;; i'.i1 cPTF.               DEF
               Plaintiff                                      (U.S. Government Not a Party)                                     Citizen of This State                  \QI I         O     I   Incorporated or Princiti;tl,Placd','..1 ~ -'r',- 4              [J 4
                                                                                                                                                                        1\                       o f Busmess
                                                                                                                                                                                                        -    In T h1s 911;\ e     O,;:;: C'Tc:,
                                                                                                                                                                                                                                       '":t"c:;
 n      2   U.S. Government                      )1. 4     Diversity                                                            Citizen of Another State                 O 2         ~     2   Incorporated and Princ'",j;I Place ~             :b
                                                                                                                                                                                                                                                5          ~     5
               Defendant                                     (Indicate Citi::enslzip     <d Parties i11 Item Ill)                                                                                 of Business In Anoille< State ~
                                                                                                                                                                                                                          N
                                                                                                                                Citizen or Subject of a                  0 3         0     3   Foreign Nation                                        0 6       0 6
                                                                                                                                  Forei~n Countrv
    IV NATURE OF SUIT (Place an                               'X" in One Box Only)                                                                                                    Click here for: Nature of Sutt Code De,cn11t1ons.
I                                                                                                                                                                                                                               QT~~,- !t.T'.fi:I"-U• °'"·            I
    ,
    110 Insurance                                   PERSONAL INJURY                      PERSONAL INJURY                        0 625 Dmg Related Seizure                      0 422 Appeal 28 USC 158                 [)( 375 False Claims Act
 :J 120 Marine                                  0   310 Airplane                       O 365 Personal Injury -                        of Property 21 use 881                   0 423 Withdrawal                         CJ 376 Qui Tam (31 USC
 0 130 Miller Act                               D   315 Airplane Product                       Product Liability                n 690 Other                                              28 USC 157                             3729(a))
 .-,140Negotiable Instrument                             Liability                     O 36 7 Health Care/                                                                                                              :J 400 State Reapportionment
 0 150  Recovery of Overpayment                 0   320 Assault. Libel &                      Pharmaceutical                                                                  t--=PR1;;:n'»p1;;;,.,=,  =.-r.:.•
                                                                                                                                                                                                  ..'*·fi';.r,-=
                                                                                                                                                                                                               ..
                                                                                                                                                                                                              ;;;S;--"1 CJ 41 O Antitmst
       & Enforcement of Judgment                         Slander                              Personal Injury                                                                   0 820 Copyrights                                  CJ 430 Banks and Banking
0 151 Medicare Act                              0   330 Federal Employers'                    Product Liability                                                                 0 830 Patent                                      0 450 Commerce
n 152 Recovery of Defaulted                              Liability                     O 368 Asbestos Personal                                                                  0 835 Patent - Abbreviated                        0 460 Deportation
       Student Loans                            0   340 Marine                                Injury Product                                                                               New Drug Application                   0 4 70 Racketeer Influenced and
       (Excludes Veterans)                      0   345 Marine Product                        Liability                                                                         0 840 T radcrnark                                        Corrupt Organizations
n 153 Recovery of Overpayment                            Liability                      PERSONAL PROPERTY                                      • A-.. -   , -· '              -..•-·•"-T                                          0 480 Consumer Credit
       of Veteran's Benefits                    0   350 Motor Vehicle                  O 370 Other Fraud                        O    710 Fair Labor Standards         0 861 HIA (1395ft)                                          0 485 Telephone Consumer
n 160 Stockholders' Suits                       0   355 Motor Vehicle                  O 371 Tmth in Lending                              Act                         n 862 Black Lung (923)                                             Protection Act
n 190 Other Contract                                    Product Liability              O 380 Other Personal                     O    720 Labor/Management              0 863 DIWC/DIWW (405(g))                                   CJ 490 Cable/Sat TV
CJ 195 Contract Product Liability              )4   360 Other Personal                       Property Damage                              Relations                   0 864 SSJD Title XVI                                        CJ 850 Securities/Commodities;
0 196 Franchise                                         Injury                         O 385 Property Damage                    O    740 Railway Labor Act            0 865 RSI (405(g))                                                 Exchange
                                                0   362 Personal Injury -                     Product Liability                 O    751 Family and Medical                                                            J(            890 Other Statutory Actions
                                                        Medical Malpractice                                                               Leave Act                 1--,..,,,,--.,,..,--.,..,,,.-----1CJ 891 Agricultural Acts
           REAL puuP)tRTY
IL--....J==~-=-.:.---11---___:C"":fi.'V~l~L'-'"='".rA!w.:..2·•·•s~--+-.1P.1•"-'"'::.."~N!.1
                                                                                          1
                                                                                           .-_,._.:.P.!:E:.:T.!lT.:.r=1nN=S--1 i"l   790 Other Labor Litigation     1-...::F.£E2aO;:ilKli!IRALD!:!="'.1.a
                                                                                                                                                                                                      "''°=VS:.!:U!<!.lTi..e.S_-1 Cl 893 Environmental Matters
Cl 210 Land Condemnation                       0 440 Other Civil Rights                    Habeas Corpus:                       0    791 Employee Retirement          0 870 Taxes (U.S. Plaintiff                                 O 895 Freedom of lnforniation
CJ 220 Foreclosure                             0 441 Voting                            O 463 Alien Detainee                              Income Security Act                          or Defendant)                                      Act
CJ 230 Rent Lease & Ejectment                  0 442 Employment                        O 510 Motions to Vacate                                                        0 871 IRS-Third Party                                       O 896 Arbitration
n       240 Torts to Land                      0 443 Housing/                                Sentence                                                                                 26 USC 7609                                 0 899 Administrative Procedure
Cl 245 Tort Product Liability                            Accommodatiom,                CJ 530 General                                                                                                                                    ActlReview or Appeal of
,-, 290 A II Other Real Property               0 445 Amer. w/Disabilities - 0 535 Death Penalty                                           IMMIGRATION                                                                                    Agency Dcci~ion
                                                     Employment               Other:                                           0     462 Naturalization Application                                                               0 950 Constitutionality of
                                               n 446 Amer. w/Disabilities - 0 540 Mandamus & Other                             0     465 Other Immigration                                                                               State Statutes
                                                     Other                  O 550 Civil Rights                                           Actions
                                               0 448 Education              O 555 Prison Condition
                                                                            0 560 Civil Detainee -
                                                                                  Conditions of
                                                                                  Confinement

V. ORIGIN (Place an                   "X" in One Box Onlv)
1( 1        Original             D 2 Removed from -                       D 3        Remanded from                     D 4 Reinstated or                D 5 Transferred from                   D 6 Multidistrict
                                                                                                                                                                                                        Litigation -
                                                                                                                                                                                                                                    D 8 Multidistrict
                                                                                                                                                                                                                                              Litigation -
            Proceeding               State Court                                     Appellate Comi                        Reopened                              Another District
                                                                                                                                                                 (specif.vi                             Transfer                              Direct File




VII. REQUESTED IN   0 CHECK IF THIS IS A CLASS ACTION                                                                                DEMAND$                                               CHECK YES only if demanded in complaint:
     COMPLAINT:        UNDER RULE 23, F.R.Cv.P.                                                                                                                                            JURY DEMAND:                       ~ Yes              ONo
vm. RELATED CASE(S)
                     (See instructions):
     IFANY                               JUDGE                                                                                                                                    DOCKET NUMBER
                                                                                           SIGNATURE OF ATTORNEY OF RECORD


FOR OFflCE USE ONLY

        RECEIPT#                          A.MOUNT                                               APPL YING IFP                                                JUDGE                                      MAG.JUDGE
                                       II   I   11111


      Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 2 of 12 PageID: 2


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                 Newark, NJ 07101




   KWAMEOWUSU
                                PLAINTIFF,


                                                              COMPLAINT
                                                              CIVIL ACTION
                                                              No.
          V.                                                  JURY TRIAL DEMANDED~:-



1. THE PRESIDENT OF THE BOARD
   ROBERT MORRIS UNIVERSITY (RMU)

   AND

2. JACQUELYN FRAAS (sued in individual capacity)

                                DEFENDANTS,




   SIRS OR MADAMES,



   PLAINTIFF KWAME OWUSU, being of sound mind and proceeding pro se,' brings this
   complaint against the defendants named above as follows:


                           I.     PRELIMINARY STATEMENT


1. I am an adult above 18 years of age and the plaintiff in this matter. My son is currently a
   freshman and full-time college student at the Robert Morris University in the state of
                                              11   I    11111


      Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 3 of 12 PageID: 3


   Pennsylvania (RMU).      I am responsible as a parent to pay for my son's college expenses in
   excess of those that his financial aid would not allow to be deferred. All references to the first
   person singular in this complaint refer to plaintiff Owusu.


2. I bring this action on my own behalf with no involvement of my son who is now 18 years old. To
   the extent that this court fails to provide the remedy being sought to address the issues
   presented here for lack of standing of this plaintiff, the son reserves the right to bring a separate
   court action on his own merits in this matter to remedy the situation. If Plaintiff should retain
   counsel in this matter, this complaint would then be amended to accommodate his son's interest
   in the matter and be so enjoined as a co-plaintiff.


                                     II.           JURISDICTION


3. The federal court has jurisdiction in this matter due to diversity of citizenship of the parties and
   the fact that a federal question matter is involved.


                                           Ill.        PARTIES


4. Mr. Kwame Owusu is the plaintiff. He brings this suit on his personal behalf and so the issues
   for which only his son would have standing to address in court are not involved at this point. If
   counsel is retained in this action, his son may be enjoined as co-plaintiff and the complaint
   amended accordingly.


5. Defendant, RMU is an academic institution with a Financial Aid Office that has the responsibility
   to assist its eligible students to access all available financial aid as designed by congressional
   legislation to enable them pay for their education through scholarships, grants, loans and other
   related arrangements like work-study programs.

6. Defendant, Jacquelyn Fraas is the Associate Director of the Financial Aid Office at RMU who,
   plaintiff believes, was a major contributor to the decision causing the harm referenced in this
   matter. This defendant is also being sued in her individual capacity because her actions in the
   matter went beyond her normal official duties as described later in this complaint.




                                                                2
                                         11   I   11111


      Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 4 of 12 PageID: 4




                      IV     STATEMENT OF FACTS AND CAUSE OF ACTION


7. My son, after his high school education had been admitted as a freshman full-time student at
   RMU for the 2018-2019 academic year to pursue a four-year academic degree program,
   majoring in Computer Science as a cyber security specialist. My son's financial aid counselors
   at RMU failed in their duty to follow the United States Department of Education's guidelines for
   Universities and other academic institutions stipulating the maximum amount of federal financial
   assistance available to admitted full-time students under federal law. By virtue of parental
   income my son qualified for the maximum amount of federal grants and to borrow the maximum
   amount of federal loans under law. However, by Ms. Fraas' design, the RMU's FA package was
   structured to let him borrow far less. In so doing, RMU shifted a large amount of the student's
   cost of college attendance to me as parent to foot the bill. Despite my repeated efforts to get
   RMU to allow my son to borrow the maximum amount he was entitled to under law, the FA
   Office refused to do so. Associate FA officer Jacquelyn Fraas prevented me from dealing
   directly with her boss, the Director of the FA Office on the matter, always claiming the Director
   was on vacation and that she was in charge.

8. The Financial Aid (FA) package RMU designed for my son did not just fall far short of the
   limiting amounts set by the U.S. Dept. of Education's (DOE) guidelines, it did not even include
   the cost of books and materials the student would require for the coursework. I believe this was
   intentionally done to enable RMU put an undue financial burden on the student's parents.

9. As stated earlier, when the matter was first brought to the attention of Ms. Jacquelyn Fraas,
   Associate Director of Financial Aid Services at RMU, she refused repeatedly, to allow plaintiff to
   deal directly with the Director of Financial Aid who is Ms. Fraas' superior officer. Although Ms
   Fraas was aware that I was disputing her understanding of the issues involved and demanding
   she should refer the matter to her superior officer for redress; she stubbornly refused to do so
   and became a stumbling block preventing a meaningful resolution to the problem by insisting
   that the Director was on vacation and that she was the final authority on the matter.

10. Ms. Fraas is being sued in her individual capacity because she inserted her personal bias in the
   matter and refused, repeatedly, to "punt" the final decision making to the Director, her boss. Her
   intransigence and actions has caused plaintiff damages including incurring financial losses.
   Correspondences between Plaintiff and RMU's FA office where Ms. Fraas made herself the
   ultimate decision maker will confirm this conclusion. She should not be spared of any RMU

                                                          3
                                        11   I   11111


      Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 5 of 12 PageID: 5


   liabilities in this matter.

11. Plaintiff's son was awarded tuition scholarship money by both his high school and RMU to
   enable him pay for his college expenses. Following the completion of the required FAFSA
   application by my son and his parents, the student qualified for federal Government's financial
   assistance. He was then entitled to receive Pell Grant, federal Government loans, both
   subsidized and unsubsidized, Supplemental Educational Opportunity Grant (SEOG) and
   possibly, a Perkins Loan if RMU had that program. After a student has received the maximum
   amounts of these grants and loans as per the DOE guidelines then the parents must chip in with
   a parents' loan, dubbed PLUS Loan, and some private loan borrowings to cover any residual
   balance.

12. After RMU's FA Office received the data from the FAFSA application and had to process my
   son's financial aid, my family's income came under special scrutiny called "Income Verification".
   There is nothing unusual about that I am told, it is done by a random selection process. During
   the RMU's process, we had the opportunity to make the case why my family's income was so
   depressed by completing a "Special Consideration Form" (SC Form) that would allow my son to
   receive the maximum amount of federal financial assistance package under law.

13. I inquired from Ms Fraas why her office did not provide me with the RMU decision concerning
   my SC Form. She claimed that she did so in writing so I requested a copy but to date, I have not
   received any email or any form of correspondence on that matter from her.

14. Ms. Fraas, for reasons best known to her alone, decided that she would not give my son the
   maximum amount of federal grants and loans he was entitled to. These federal maximum
   amounts are on display at the website of U.S. Dept. of Education and I provided that information
   to the RMU FA office in one of my correspondences with them. I demanded in a letter including
   a sample table of itemized categories of the various federal award assistances that would
   constitute a FA package and asked Ms. Fraas to fill in the blanks. What she presented showed
   that her FA package design fell far short of the required federal maximum yet Ms. Fraas kept
   insisting that she had given my son the maximum amount she was entitled to under law. MS.
   Fraas did so with such determination that even when the real facts and data were brought to her
   attention to enable her to change her decision based on those facts, she refused stubbornly to
   do so and stood her ground.

15. Considering the fact that the DOE has the limits displayed on its website, Ms. Fraas must
   explain to the court why she insisted that she had provided the maximum amounts under law
                                                         4
                                            II   I   11111


      Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 6 of 12 PageID: 6


   knowing that the information she provided showed her amounts were far less than the DOE
   limiting amounts. She should also explain why RMU would not be bound to comply with the
   DOE limits. I appealed to the Office of the University Provost and Academic affairs to intervene
   and get the FA package redressed to reflect the proper amounts but I was unsuccessful.
   Plaintiff will provide records to support this.

16. In the letter I wrote to Ms. Fraas requiring her to itemize my son's FA package and indicate the
   maximum amounts awarded in each category and to match that against the University's
   expenses, I did the arithmetic involved using the DOE guidelines. My son's education would
   have required me to come up with less than one thousand dollars ($1,000.00). When Ms. Fraas
   presented her arithmetic for the award amounts in the FA package, there was a residual amount
   of over seven thousand dollars to be paid by my son's parents. The only reason this happened
   was that MS. Fraas, or RMU for that matter, had made a determination that they would ignore
   the federal guidelines and extract parental money for their school.

17. I want this court to compel RMU to re-do my son's FA package and correct their error by
   amending his FA package for the Fall and Spring Semester of 2018-2019 school year to reflect
   the maximum level amounts under federal law he is entitled to. In the event the court
   determines it is too late now for it to enforce this redress, my son, now 18 years old, should
   have recourse under the law to bring a lawsuit against RMU to recover all his lost federal
   benefits.

18. Despite the fact that the FA package covers both Fall and Spring semesters, RMU prevented
   my son from registering for his Spring Semester classes because he owed more than one
   thousand dollars on his account at the beginning of the Spring Semester. I was not informed of
   this. Instead of RMU sending me a bill for the amount owed to be paid, the RMU officials evicted
   my son from his school dormitory and gave him a one-way bus fare to come home without my
   knowing how much money my son owed on his account.

19. RMU's action here amounts to a self-help eviction process which violates the residency eviction
   laws and proceedings in the state of Pennsylvania. The school had a duty to send me a bill for
   the amount owed first and was not entitled to carry out any eviction unless the room and board
   amount involved was not paid. RMU evicted my son first then sent the bill owed afterwards. I
   demanded to know the amount owed and was sent a bill dated December 17, 2018 for a
   residual balance of almost eight thousand dollars, $7,658.16 to be exact. I secured a bank loan
   to pay the amount and send my son back to school. I shall provide correspondences to show
   that the school negligently prevented my son from registering for his spring semester classes
                                                             5
                                          II   I   11111



      Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 7 of 12 PageID: 7


    alongside his peers.

20. As a result of Ms. Fraas' failure to comply with DOE FA award guidelines and her intransigence,
   I have suffered a financial loss to the tune of $7,658.16 plus interest. I want a refund of the total
   amount involved. Also, I had to pay for my son's computer and books and materials (tools of
   trade), necessary for him to carry on with his coursework, all of which should have been
   included as part of the overall cost of attendance just like room and board. I want this amount
   refunded to me as part of the unnecessary expenses RMU's negligent processing of the FA
   package had caused me to incur.

21. Also, Ms. Fraaas was responsible for delaying the processing of the financial aid package for
   my son which in turn caused my son's late arrival at the school. I had provided the family's
   "income transcripts" produced by the IRS. It specified clearly the incomes of my wife and I with
   our tax-filing status as married but filing separately. Somehow Ms. Fraas determined that the
   information I provided remained incomplete until I had actually filed my taxes which I had
   deferred for that year. Ms. Fraas action here created an unnecessary delay. I do not know what
   remedy I am entitled to under law here so the court should decide the appropriate remedy.

22. My tax filing had been deferred for the applicable year and only my wife had filed hers. Although
   I disagreed with Ms. Fraas' decision, I filed my taxes for that year late using an IRS simplified
   form. IRS changed my filing status from married, filing separately to single because of the form I
   had used. I was forced to get the IRS to correct the error. Ms. Fraas failure to recognize the IRS
   generated income transcript initially, resulted in unnecessary delays in the processing of my
   son's FA package. As a result, my son arrived late on campus for his Fall Semester coursework.

23. When my son was ready to purchase books and materials for his course work by requesting a
   books voucher from the Bursar's Office, he was informed his FA package did not include the
   cost of books and related materials. As a consequence he could not purchase books and
   relevant materials for his work. This was about mid-semester. My son was compelled to
   complete the semester's work without proper access to books and materials he needed to get
   the job done. This affected his academic performance immensely. I was not made aware of this
   until the damage was done. I wrote a scathing letter to the school that its action in the matter
   had been responsible for my son's academic failure. I will provide the records.


24. Plaintiff brings this suit to remedy the situation by compelling the RMU FA Office to amend its
    FA package for my son allowing him to receive the maximum amounts of Pell Grant, SEOG,
    subsidized and unsubsidized federal loans including Perkins Loans, if applicable. Also, I seek to

                                                           6
                                            II   I   11111


         Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 8 of 12 PageID: 8


     recover all my financial losses; bank debt loans and reimbursement for court costs and counsel
     fees, in case one is retained for this action including compensation for punitive damages. In the
     event it is now too late to get the RMU FA Office to correct its errors and amend my son's FA
     package, my son would have a separate course of action on his own merits to recover any lost
     federal financial benefits.

  25. Finally, if the court determines that the RMU FA package for my son was less than what it
      should be then Ms. Fraas' insistence that she had provided the maximum amount under law
      was willfully deceptive. Plaintiff wants her removed from that position as a decision maker so
      she would never have the luxury of causing such harm to other similarly situated students like
      my son. Also, plaintiff should be reimbursed for his bank loan debt with interest plus punitive
      damages including related costs, counsel fees, court costs and other related costs. These costs
      would not have occurred but for the intransigence of RMU and Ms. Fraas.


CONCLUSION:

     The defendants have jointly and severally violated residency eviction laws in the state of
     Pennsylvania and federal laws on housing including the deprivation of governmental benefits.
     These actions have caused me financial losses and other damages for which I seek relief. As
     the plaintiff, I seek compensation in the form of refunds for monetary losses and reparations for
     punitive and other damages including court costs and legal counsel fees when I retain counsel
     in this matter. The court must add any other relief it deems fit and appropriate in the interest of
     justice.


     WHEREFORE plaintiff requests that the court grants his demands as outlined in the foregoing
     paragraphs above.



     Respectively submitted,




     Date:



                                                                                    KWAME OWUSU, Pro Se'

                                                                            P.O.Box 151 Ridgefield, NJ 07657

                                                                                           Tel: (201) 674-9595


                                                             7
                                      II    I   11111



   Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 9 of 12 PageID: 9




                                           CERTIFICATION




I hereby certify that I have truthfully conveyed the facts in this matter as I have known them and that I
would be subject to punishment if any of the facts presented are willfully false.




                                                            Signature   ILf?t--sv. S:~
                                                            Name: KWAME OWUSU, Pro Se'




                                                        8
                                     II   I   11111


 Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 10 of 12 PageID: 10


                         CERTIFICATION OF SERVICE OF PROCESS




I hereby certify that I have served the 2 defendants with copies of this complaint via United States
Postal Service by certified mail with return receipt on April 23, 2019 at the following addresses:




(1) The President of the Board

Robert Morris University
6001 University Boulevard
Moon Township, PA15108-1189




(2) Ms. Jacquelyn Fraas
    Associate Director of Financial Aid Services
    Robert Morris University
    6001 University Boulevard
    Moon Township, PA 15108-1189




Date   c/, y ) {_)7)7!)/QI
                      L (,                                Signature_.__/_(_/_(_~(=-·~--···_·
                                                                                       ;_>-_'-'\~~~-

                                                          Name: KWAME OWUSU, Pro Se'




                                                      9
                                                         II      I          11111


Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 11 of 12 PageID: 11




              C       JJ                    U\
                                               ,""\
                                                                                                   .
                                                                                                   'TI
                                                                                                   0

                                            7(>                                                    ~
              0
              0       CD                    <"~
                                                                                                           "--
              C:
                      Q)                    0                                                       <-
              3                             [\"'l                                             /'
                                                                                             _)
                                                                                                    (,r
                                                                                                    ):;:\.
              CD
              ::::,
                      C.                       D
                                                --t'\
                                                                                    -ti
                                                                                            ,-,-
                                                                                            ._)
                                                                                                   ~
                                                                                                    f;~
              ....
                      '<                                                                    C       \
                                                                                    (11

                                                                                            -n
                                               """""V
                                                                                            ~

                      e                        µ                                    1
              3:                                                                    7                    '-.,__/

              O>                               ~                                    :Z- -          f
              CD      0                          ~                                  C-)
                                                                                    0
                                                                                                   V\
                                                                                                    C:
              ...
                      .. I,
                      en
                                                                                    .___(
                                                ti                                  D"
                                                 0
                                                 (\,
                                                C
                                                                                    lJ1
                                                                                    _f
                      @




                                                              'a..
                          -
                          <
                          C
                          C"
                          Z,
                                     ['·
                                         )'J
                                             ~-
                                                 -'
                                                '0
                                     c, 0 -::,"'C,J
                                     0 vb V'>rt'1
                           --•,                  m
                           C':·      <"""::'    q              ""..?
                                                               (T'
                                     ?,.
                                                                        ,
                                                --·
                           C;
                          :z_        C ..
                                                               __
                                                               2-
                          1/•
                          ..;-       v' ~
                          .__.....
                             -       ";f0 c:'                  <:::-~
                          ~-.._,     &:
                                     ---·--: 7J                T,
                                                1~
                          ""')
                          y
                                     -<         i/)
                                                              -1
                                                               -;--'
                                                               \0
                           V-,       ,-
                                     ~
                                     ,:_         2
                                                 ~
                                                  ,---..
                                                  \ ___ __,

                                                               iv
                           0
                          ~
                                     ~)
                                     V           <             ~
                                                                v
                                                 11   I   11111



Case 2:19-cv-10772-ES-MAH Document 1 Filed 04/24/19 Page 12 of 12 PageID: 12
          C     JJ                     U\
                                          (T'\
          0
                CD                     ~
          ()                            <_
                                       n:-
          C

          3
                Q)                     ~
          a,
                a.
          -s:: '<
          ::,




          P>
                B                     I/"..)

         (D
          ...   0                     C:7



                ..
                                      0
                en                 :5,
                                      0
                                   ,:--
                                      ,-.

                                      CT',
                @




                    {_;j   ,...,
                           :CJ::.->       <.
                    0      ~
                           t)
                    cl?
